Allow me to reiterate to the Secretary-General Cuba’s support for his work at the helm of the United Nations and as a guarantor and advocate of international peace.
I would like to express my deep condolences to the relatives of the deceased and the victims of hurricanes Irma and Maria, as well as our readiness to increase our cooperation, to the extent of our modest possibilities, with the brother peoples and the Governments of Dominica and Antigua and Barbuda, which are small Caribbean islands that suffered terrible devastation, along with the Dominican Republic, Puerto Rico, Saint Martin, Sint Maarten, the Virgin Islands and Anguilla. I call upon the international community to give the highest priority to the situation and to mobilize resources to assist the small Caribbean island States and territories that have suffered such devastation.
We would like to convey Cuba’s warmest feelings of solidarity to the people and the Government of Mexico, particularly the victims and their relatives who were affected by earthquakes, and we reiterate our readiness to assist their people and support their recovery efforts with our modest efforts.
We also want to express our sorrow to the people of the United States, as well as our heartfelt condolences to the relatives of the deceased and to all victims of Hurricane Irma.
I speak on behalf of the people of Cuba, who are currently carrying out a colossal effort to recover from the severe damage caused to housing, agriculture, the power system and other services by Hurricane Irma. Despite the all-encompassing preventive measures — including the evacuation of more than 1.7 million people — and the full cooperation of all citizens, we suffered the loss of 10 people.
The grave damage to services, the loss of social and personal goods, and the hardships endured by families that spent many hours without electricity and/or water only strengthened the unity and solidarity of our noble and heroic people. The moving scenes of rescuers saving a girl and returning her to her mother, a little boy picking up a bust of José Martí from the rubble, students helping families they had never met before, soldiers from the Armed Forces and the Ministry of the Interior doing the toughest jobs, and local leaders heading the most difficult tasks have become all too familiar.
During a visit to the area that suffered the most severe devastation, President Raúl Castro issued an appeal that read:
“These have been difficult days for our people, who, in just a few hours, have seen how what was built with great effort could be destroyed by a devastating hurricane. The images received during the past few hours are powerful, as is the spirit of resilience and victory of our people, who come back fighting in the face of every adversity.”
On behalf of the Government and the people of Cuba, l sincerely appreciate the genuine expressions of solidarity and affection expressed by numerous Governments, parliaments, international organizations and representatives of civil society. I would like to convey my profound gratitude for the numerous offers of assistance that we have received.
I still have vivid and emotional memories of the imposing presence of Fidel Castro Ruz, Commander-in-Chief of the Cuban Revolution, and the great validity of the ideas he expressed to the General Assembly. On behalf of our people and Government, I would like to express our gratitude for the expressions of respect, affection and admiration that we have received from so many.
Last Tuesday, President Donald Trump came here to convince us that he proposes to promote the prosperity of nations and persons. But in the real world the wealth possessed by eight men together is equivalent to the wealth shared by the 3.6 billion human beings who make up the poorest half of humanity. In terms of turnover, 69 of the 100 biggest entities in the world are transnational companies, not States. The turnover of the world’s 10 biggest corporations is higher than the public revenues earned by 180 countries combined. Seven hundred million people live in extreme poverty, and 21 million are victims of forced labour. In 2015, 5.9 million children died of preventable or curable diseases before reaching the age of 5. A total of 758 million adults are still illiterate.
Eight hundred and fifteen million people suffer from chronic hunger — tens of millions more than in 2015. Two billion are undernourished. Even if the precarious decreasing growth rate of recent years rebounds, 653 million persons will continue to face hunger by the year 2030. Given current trends, we will not be able to eradicate hunger by the year 2050.
There are 22.5 million refugees. Humanitarian tragedies associated with migrant flows are worsening and increasing amid the clearly unjust current international economic and political order. The construction of walls and barriers, as well as the laws and measures adopted to prevent the waves of refugees and migrants, have proved to be cruel and ineffective. There is a proliferation of exclusive and xenophobic policies that violate the human rights of millions of people and fail to solve the problems of underdevelopment, poverty and armed conflicts — the main causes of migration and refugee claims.
Military expenditures have increased to $1.7 trillion. That reality contradicts those who claim that there are not enough resources to eradicate poverty. Despite all the rhetoric, the 2030 Agenda for Sustainable Development lacks the means for its implementation, owing to the egoism and lack of political will of the United States and other industrialized countries.
What is the miraculous solution that President Donald Trump recommends to us in the absence of the financial flows of the Marshall Plan? Who will contribute the resources for that? How can that be reconciled with the “America First” idea advanced by President Reagan decades ago and by Trump today? The President of the United States ignores and distorts history and believes that a chimera is a goal to be pursued. The production and consumption patterns of capitalism are unsustainable and irrational and will inexorably lead to the destruction of the environment and the end of the human species.
Can anyone forget about the consequences of colonialism, slavery, neocolonialism and imperialism? Could the several decades of bloody military dictatorships in Latin America be referred to as an example of successful capitalism? Does anyone know of any form of neoliberal capitalism that has benefited
17-29716 5/28 us all, as opposed to that which destroyed the Latin American economies in the 1980s?
It is urgent and essential for the United Nations to work to establish a new participatory, democratic, equitable and inclusive international economic order, as well as a new financial architecture. They must take into account the needs and particularities of developing countries and the asymmetries that exist in world trade and finance as a result of centuries of exploitation and plundering. Industrialized countries have the moral obligation, the historical responsibility and sufficient financial and technological means to do that.
However, not even the rich will be able to enjoy the forecast prosperity if climate change is not stopped. Cuba regrets the decision taken by the Government of the United States, which has historically been the principal greenhouse-gas-emitting country on the planet, to withdraw that country from the Paris Agreement on Climate Change. In 2016, and for the third consecutive year, the records for the average global temperature increase have been broken, which confirms that climate change is a threat to the survival of humankind and the sustainable development of our peoples. We reiterate our solidarity with the small island developing States, especially those in the Caribbean and the Pacific, which are the most affected by climate change and for whom we request just, special and differentiated treatment. We also support the priority attention accorded to the needs of sub-Saharan Africa.
The United States Government has come here to tell us that, in addition to prosperity, the other two “beautiful pillars” of the international order are sovereignty and security. We all share the common responsibility of preserving the existence of human beings in the face of nuclear weapons. An important contribution to the achievement of that goal was the historic adoption and signing, under the auspices of the Assembly, of the Treaty on the Prohibition of Nuclear Weapons, which bans the existence, use and threat of use of such weapons, which have the capacity to annihilate the human species.
The United States has strongly opposed that treaty. It announced that it will invest $700 billion in military expenditures, and it is developing an extremely aggressive nuclear and military doctrine, based on the threat of the use of force and the use of force. NATO member States have violated international peace and security and international law by promoting military interventions and unconventional wars against sovereign States. As the Commander-in-Chief of the Cuban Revolution, Fidel Castro Ruz, pointed out:
“When this philosophy of despoilment disappears, the philosophy of war will have disappeared” (A/PV.872, para. 188).
The unlawful imposition of unilateral coercive measures and the use of financial, judicial, cultural and communication tools to destabilize Governments and deny peoples their right to self-determination have become commonplace. I believe that the militarization and the covert use of information and communication technologies to attack other States have increased, while several developed countries strongly oppose the adoption of international treaties that would regulate cooperation aimed at securing a safe cyberspace.
The President of the United States manipulates the concepts of sovereignty and security to his exclusive benefit and to the detriment of all others, including his allies. The attempt to resort to military threat and force in order to stop the irreversible global trend towards multipolarization and polycentrism will seriously jeopardize international peace and security, which should be defended and preserved through international efforts. The principles of sovereign equality, respect for the territorial integrity of States and non-interference in their internal affairs should be respected. The Charter of the United Nations and international law do not allow for reinterpretation.
United Nations reform should pursue the principal goal of responding to the pressing needs of people and the great disadvantaged majority. Multilateralism should be protected and reinforced so as to resist the imperial interests of domination and hegemony. The democratization of the Security Council, both in terms of its composition and its working methods, is a most urgent task. It is also essential to strengthen the General Assembly and recover the functions that have been usurped.
Patriotism, which was invoked in the statement of the United States, is a perversion of humanism and of love and loyalty to the homeland and the enrichment and defence of national and universal culture. It embodies an exceptionalist and supremacist vision of ignorant intolerance in the face of diverse political, economic, social and cultural models.
In developed countries, the loss of the legitimacy of political systems and parties has worsened, and voter abstention is on the rise. Legal and illegal corruption is spreading. There is the extreme case of the so-called special interests, or corporate payments, in exchange for benefits, in the country that spends the highest amount of money in electoral campaigns and where, paradoxically, a candidate with the lowest number of popular votes can be elected or be entitled to govern with the negligible support of voters.
There has been an increasing and unheard-of use of science and technology to exercise hegemony, mutilate national cultures and manipulate human behaviour, as in the case of so-called big data, or psychometry, used for political and advertising purposes. Seven Western consortiums keep strict control over what is being read, seen or heard on the planet. Technologies are being monopolized. The governance of digital networks is dictatorial and discriminatory, and despite appearances the digital divide between rich and poor countries is increasing. Opportunities and the rights of youth, migrants and workers are being curtailed, and their human rights are being openly and systematically violated.
The day before yesterday, the United States Vice-President, Michael Pence, ridiculously ignorant of the functions of the Security Council and attempting to establish new prerogatives, said that the Security Council should modify the composition and methods of the Human Rights Council, which “does not deserve its name” because “a clear majority of the Human Rights Council’s members fail to meet even the most basic human rights standards”.
I assume that Mr. Pence is not including his own country in that category, which in fact deserves to be included because of its pattern of the systematic violations of human rights, such as the use of torture, arbitrary detentions and imprisonment, as occurs in the Guantanamo naval base, the assassination of African Americans by law-enforcement agents, the killing of innocent civilians by its troops, xenophobia and repression against immigrants, including minors, and its limited compliance with international instruments.
We reaffirm our strongest condemnation of all forms and manifestations of terrorism, and we reject the application of double standards in combating them.
The urgent quest for a just and lasting solution to the conflict in the Middle East is based on the exercise of the inalienable right of the Palestinian people to self-determination and to the existence of a free and independent State within the pre-1967 borders, with East Jerusalem as its capital.
The situation in the Western Sahara requires an effort, in accordance with United Nations resolutions, to ensure the Saharan people’s ability to exercise self- determination and to ensure respect for their legitimate right to live in peace in their own territory.
Cuba reaffirms its support for the quest for a peaceful and negotiated solution to the war in Syria, without any foreign interference and with full respect for its sovereignty and territorial integrity.
Threats to international peace and security stemming from the expansion of NATO’s presence along the borders of Russia are on the rise. We continue to reject the unilateral and unjust sanctions imposed against that country.
We demand respect for the so-called nuclear agreement signed with the Islamic Republic of Iran.
We reject the threat to totally destroy the Democratic People’s Republic of Korea, home to 25 million human beings. War is not an option on the Korean peninsula; it would threaten the existence of hundreds of millions of people in that area and in neighbouring countries, and it would lead to a nuclear conflagration of unpredictable consequences. Only through dialogue and negotiations will it be possible to achieve a lasting political solution, which should take into account the legitimate concerns of all parties involved. We support the total denuclearization of the Korean peninsula, without foreign interference, with full respect for the sovereign equality and territorial integrity of the States concerned and strict adherence to the principle of the non-use or threat of use of force.
Today, new threats are looming over peace and stability in Latin America and the Caribbean, in open disrespect for the Proclamation of Latin America and the Caribbean as a Zone of Peace, signed in Havana by the Heads of State and Government of our region in January 2014 at the Second Summit of the Community of Latin American and Caribbean States.
We reiterate the statement made on 14 July by President Raúl Modesto Castro Ruz concerning the Bolivarian Republic of Venezuela:
“The aggression and putschist violence against Venezuela harms all of ‘Our America’ and only serves the interests of those set on dividing us in order to exercise their control over our peoples, unconcerned about causing conflicts of incalculable consequence in our region, such as those we are seeing in various parts of the world.
“Today, we have warned that those attempting to overthrow the Bolivarian and Chavista revolution through unconstitutional, violent and putschist methods will shoulder a serious responsibility in the eyes of history.”
We strongly reject the military threats against Venezuela, including the United States executive order that designates Venezuela a threat to the national security of the United States, and the unilateral, unjust and arbitrary sanctions applied against it.
We reiterate our unwavering solidarity with the Bolivarian and Chavista people and Government, and with its civic-military union led by Constitutional President Nicolás Maduro Moros. We denounce and condemn the Nicaraguan Investment Conditionality Act initiative promoted in the United States Congress as part of an interventionist approach intended to impose an economic embargo against the people and the Government of Nicaragua, to whom we reiterate our support.
We express our solidarity with former President Luiz Inácio Lula da Silva, victim of political persecution intended to prevent him, by means of judicial disqualification, from running for direct elections. Lula, President Dilma Rousseff, the Workers’ Party and the Brazilian people will always find Cuba on their side.
We reaffirm our historic commitment to the free determination and independence of the people of Puerto Rico.
We support the legitimate claim of Argentina for sovereignty over the Malvinas and the South Sandwich and South Georgia Islands.
Cuba will continue to contribute to the extent possible, and at the request of the parties involved, to efforts to achieve a stable and lasting peace in Colombia.
We will uphold our commitment to share our modest achievements with the peoples of the South, including the efforts of the 40,000 aid workers deployed in 64 countries, who are fighting today for the life and health of human beings.
On 16 June, the President of the United States, Mr. Donald Trump, announced the new Cuba policy of his Administration, which represents a setback in bilateral relations and undermines the basis established two years ago for a move towards a new type of relationship between our two countries that was characterized by respect and equality. The United States Government has decided to tighten the economic, commercial and financial embargo by imposing new obstacles to the already limited possibilities that the United States business community has to trade with and invest in Cuba as well as additional restrictions on United States citizens wishing to travel to our country.
Those decisions have ignored the support on the part of broad sectors in the United States, including the majority of Cuban émigrés, for the lifting of the blockade and the normalization of relations. They only serve the interests of a group of individuals of Cuban origin based in south Florida, which is an increasingly isolated minority group that insists on harming Cuba and its people for having decided to defend, at all costs, its right to be free, independent and sovereign. Today, we reiterate our condemnation of the measures aimed at tightening the blockade and reaffirm that any strategy intended to destroy the Cuban Revolution will fail. Likewise, we reject the manipulation of the human rights issue against Cuba, which has much to be proud of and has no need for lessons from the United States or from anyone else.
We wish to express our strongest condemnation of the disrespectful, offensive and interventionist statement against Cuba and the Cuban Government made three days ago from this rostrum by President Donald Trump. We remind him that the United States, where flagrant human rights violations raising deep concerns in the international community are being committed, does not have the slightest moral authority to judge my country. We reaffirm that Cuba will never accept any preconditions or impositions, nor will it ever renounce any of its principles.
With regard to the alleged incidents that have allegedly affected United States diplomatic officials in Havana, we categorically affirm that the Cuban Government rigorously and seriously abides by its obligations under the Vienna Convention on Diplomatic Relations to ensure the protection and integrity of all diplomats without exception, including those of the United States, and that Cuba has never perpetrated nor will it ever perpetrate actions of that sort, nor has it allowed nor will it ever allow its territory to be used by third parties for such purposes.
Based on the preliminary results of the investigation, carried out with priority and with a high technical component, following instructions issued from the highest level of our Government, the Cuban authorities, having taken into account data provided by United States authorities, have not found any evidence whatsoever that could confirm the cause or the origin of the health disorders referred by United States diplomats and their families. The investigation seeking to clarify that issue is ongoing, and in order to be able to reach a conclusion, it will be crucial to able to count on the cooperation of the United States authorities. It would be unfortunate if a matter of that nature were to become politicized.
As has been expressed by Cuban President Raúl Castro Ruz, Cuba is willing to continue negotiating all pending bilateral issues with the United States, on the basis of equality and absolute respect for the sovereignty and independence of our country. We will maintain a respectful dialogue and cooperation in areas of common interest with the United States Government. Cuba and the United States can cooperate and coexist, respecting our differences and promoting everything that benefits both countries and peoples, but no one should expect Cuba to make concessions that affect its sovereignty and independence.
The Cuban people will not cease their demand for the lifting and total elimination of the economic, commercial and financial blockade and will continue to denounce the strengthening of that policy. On November 1, Cuba will once again present to the General Assembly the annual draft resolution entitled “Necessity of ending the economic, commercial and financial embargo imposed by the United States of America against Cuba”.
While inequality — the opulence of a few and the marginalization of many — is growing in today’s world, the Cuban people will keep up its struggle to achieve the most just society possible. We will continue to steadily advance down the path of revolutionary transformation that has been sovereignly chosen by all Cubans to further improve our socialism.